By the COURT.
The plaintiffs’ complaint can only be construed as one to obtain an injunction restraining the defendant from the commission of the acts complained of. Upon the cause of action, and the only cause of action set forth in the complaint, the court below found against the plaintiffs. The plaintiffs were not therefore entitled to recover of the defendant any costs or disbursements incurred in the action. Nor, under the pleadings, were the plaintiffs entitled to judgment restraining the defendant from asserting a claim to any part of the property described in the complaint; for the plaintiffs nowhere allege that the defendant asserts any such claim. It is a cardinal rule that the pleadings of a party to whom relief is granted must be sufficient to warrant the relief.
Cause remanded, with directions to the court below to modify the judgment in accordance with the views here expressed.
I concur in the judgment: McKee, J.